United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 20-2712
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                           Earl Murray, also known as E

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                              Submitted: April 5, 2021
                               Filed: April 12, 2021
                                  [Unpublished]
                                  ____________

Before KELLY, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Earl Murray received a 108-month prison sentence after pleading guilty to
conspiracy to distribute methamphetamine. See 21 U.S.C. §§ 841(a)(1), (b)(1)(A),
and 846. As relevant here, the plea agreement waived his right to appeal “any issues
relating to pretrial motions . . . and the guilty plea.” In an Anders brief, Murray’s
counsel requests permission to withdraw and suggests that the district court1 should
have permitted Murray to withdraw his plea. See Anders v. California, 386 U.S.
738 (1967).

       We review the validity and applicability of an appeal waiver de novo. See
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010). Upon careful review, we
conclude that the waiver in this case is both applicable and enforceable. See United
States v. Andis, 333 F.3d 886, 889–92 (8th Cir. 2003) (en banc) (explaining when an
appeal waiver will be enforced).2 We have also independently reviewed the record
and conclude that no other non-frivolous issues exist. See Penson v. Ohio, 488 U.S.
75, 82–83 (1988). Accordingly, we dismiss the appeal and grant counsel
permission to withdraw.

KELLY, Circuit Judge, concurring in the judgment.

      Earl Murray appeals the denial of his motion to withdraw his guilty plea. The
plea agreement he entered contains an appeal waiver, but Earl Murray asserts that
he did not knowingly and voluntarily enter the agreement. Because Murray did not
waive the right to appeal the voluntariness of his plea, see United States v. Haubrich,
744 F.3d 554, 558 (8th Cir. 2014) (appeal waiver in plea agreement did not bar
appeal of denial of motion to withdraw guilty plea because defendant “did not agree
to waive any appeal challenging the plea’s voluntariness”), the issue he raises is
properly before us. Nevertheless, a review of the record shows that the district court


      1
       The Honorable Audrey G. Fleissig, United States District Judge for the
Eastern District of Missouri.
      2
       The record demonstrates that Murray knowingly and voluntarily entered into
the plea agreement and the appeal waiver. See United States v. Gray, 528 F.3d
1099, 1102 (8th Cir. 2008).

                                         -2-
did not abuse its discretion in denying the motion, and that Murray’s plea was
knowing and voluntary. See United States v. Green, 521 F.3d 929, 931 (8th Cir.
2008). I concur in affirming the judgment of the district court.
                       ______________________________




                                     -3-